Melvin Mayfield, Judge, concurring. I am in agreement with the majority opinion b.ut concur in an attempt to enforce the point that evidence to refute the defense of entrapment can be properly introduced "regardless of whether the. state has rested.” In People v. Mann, 31 N.Y.2d 253, 288 N.E.2d 595, 61 A.L.R.3d 286 (1972), the court said, .“The better view, it seems to us, would be to admit competent proof of criminal disposition and prior convictions as part of the People’s direct case when it is 'clear that the defense of entrapment will.be invoked.’ ” There the defense was raised by pretrial pleading and by defense counsel’s opening statement and his cross-examination of the prosecution’s witnesses. For other cases to the same effect, see Annot., Admissibility of Evidence of Other Offenses in.Rebuttal of Defense Entrapment, 61 A.L.R.3d 293 (1975). Cooper, J., joins in this concurrence.